Pettit, C. J.
This suit was brought by the appellee against the appellant. The complaint was in three paragraphs, the substance of which is as follows:
First. That on the 25th day of August, 1868, the plaintiff, at the special instance and request of the defendant, and upon his promise to pay therefor at the rate of fifty dollars per year, took into his family one John Ellsworth Crowell and provided him with board, lodging, clothing, instruction, and other necessaries suitable for his condition; that plaintiff took and provided for Crowell, as agreed, for the space of one year and ten months; asks judgment, etc.
The second paragraph says that the defendant, being the father of a male bastard child about seven years old, named John Ellsworth Crowell, had adopted him by the consent of his mother; that with the knowledge, consent, and advice of the defendant and the child’s mother, plaintiff took said child into his family, and has nursed, boarded, clothed, educated, furnished all necessaries, etc., for it, which were worth four hundred dollars, and asks judgment.
The third paragraph says that on the 25th day-of August, 1868, in consideration that the plaintiff) at the special instance and request of the defendant, would receive into his family one John Ellsworth Crowell, and provide for him board, lodging, clothing, etc., suitable for his age, etc., the defendant promised plaintiff to pay him a reasonable price therefor; that plaintiff did receive and provide, etc., for Crowell, and that it was reasonably worth, etc., and asks judgment.-
P. W. Bartholomew, for appellant.
W. C. Lamb, for. appellee.
There was a demurrer to each paragraph, for want of sufficient facts; sustained as to the second, and overruled as to first and third paragraphs.
Answer of general denial to the first and third paragraphs of the complaint.
The overruling of the demurrer-to the first and third paragraphs of the complaint is assigned for error. We cannot. see that there was any error in this ruling. Both paragraphs show a clear and undoubted right of action.
We need not express our opinion on the sufficiency of the second paragraph of the complaint, as no question is raised thereon.
A jury was empanelled, and after the evidence was in, the defendant demurred to it, according to the old practice. The demurrer was overruled. By agreement, the jury was discharged, and the assessment of damages was submitted to the court, and was found to be seventy-eight dollars and seventy-five cents.
A motion for a new trial, based upon the admission and the rejection of evidence, was made. The evidence is not in the transcript by bill of exceptions, and we. cannot, therefore, notice the questions attempted to be presented on the evidence.
The judgment is affirmed, at the costs of the appellant, with ten per cent, damages.